Citation Nr: 0833137	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.

3. Entitlement to service connection for peripheral 
neuropathy, to include as secondary to type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
hypertension, and peripheral neuropathy.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In August 2007, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The issues of entitlement to service connection for 
hypertension, to include as secondary to type II diabetes 
mellitus, and entitlement to service connection for 
peripheral neuropathy, to include as secondary to type II 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A hearing loss disability did not begin in service.

2. There is no etiological relationship between the veteran's 
period of service and his hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, March 2006 and July 2006 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, a disability rating, and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records, private post-service medical 
records, VA medical treatment records, a VA compensation and 
pension examination, the veteran's testimony at his August 
2007 Board hearing, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for bilateral hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In the instant case, the veteran's Report of Discharge 
indicates that his specialty title was "AtasltMan," with 
the related civilian occupation of "proof director small 
arms (firearms)."

The veteran submitted a letter that he had written during his 
period of service, which indicates that he had gone to the 
hospital because he could not hear well, that when his ears 
were examined they were found to have a lot of wax in them, 
and that they were flushed out.  The letter also indicated 
that he could not hear very well but still had a ringing in 
his left ear, which the doctor told him would go away in 
time.

Service treatment records do not reflect complaints of or 
treatment for hearing loss.  In November 1966, the veteran 
complained of tinnitus in his left ear after firing "106s."  
An audiology examination at that time did not reveal abnormal 
hearing, with hearing threshold levels at 500, 1000, 2000, 
and 4000 hertz noted to be respectively 10, 5, 5, and 0 for 
one ear, and 5, 5, 5, and 0 for the other.  The veteran was 
diagnosed as having cerumen in both ears and was given 
medication for it.  On March 1968 separation examination, the 
veteran was noted to have had a normal clinical evaluation of 
the ears, and no hearing loss was noted.  Whispered voice 
hearing test was noted to be normal for both ears.

A June 1974 private audiological examination indicates that 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 
hertz were respectively 15, 15, 20, 15 and 25 on the right, 
and 35, 30, 30, 50, and 70 on the left.  At the time, the 
veteran reported that he had never had an injury to his ears, 
that he did not use firearms, that his hearing had last been 
checked in 1968 while in the service, and that he had never 
been to a doctor for ear trouble.

The veteran submitted private audiological examination 
reports dated March 1979 through April 1992.  A March 1979 
audiological evaluation shows that hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz were respectively 
10, 5, 0, 15 and 25 on the right, and 5, 5, 5, 25, and 45 on 
the left.  A January 1987 audiological evaluation shows that 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 
hertz were respectively 0, 0, 0, 0 and 30 on the right, and 
10, 0, 5, 25, and 45 on the left.  February 1989 audiological 
evaluation shows that hearing threshold levels at 500, 1000, 
2000, 3000, and 4000 hertz were respectively 10, 0, 0, 10 and 
30 on the right, and 5, 0, 0, 25, and 50 on the left.  It was 
noted that in February 1989, when asked whether he had ever 
heard noises in his ears, he reported that he had had ringing 
in his left ear.  He also reported in February 1989 that he 
had never been to an ear specialist, that he did not hunt, 
shoot, or have noisy hobbies, that he did not have difficulty 
hearing, and that he had never had a prior noisy job.

The veteran was afforded a VA audiological examination in 
January 2006.  It was noted by the examiner that the claims 
file was unavailable for review.  At the time, the veteran 
reported that he had been around helicopters throughout his 
time in Vietnam, that he was stationed in a rifle combat 
platoon, and that he was on various Mediterranean cruises 
where large guns and weapons were used with blanks for 
military exercises.  The veteran also reported that he had 
had no medical treatment for his ears, but that he had had 
long term tinnitus in his left ear and periodic tinnitus in 
his right ear.  It was noted that for 29 years the veteran 
had primarily been employed in a chemical plant, that the 
veteran stated that hearing protection was required in 
certain environments, that he was generally in a lab setting, 
and that he participated in hearing conversation programs and 
hearing tests, which he failed.  On examination, it was noted 
there was normal range in the right ear with a drop at 4000 
hertz and above to a moderate hearing loss, and that the left 
ear was slightly worse with normal hearing sensitivity 
through 2000 hertz and dropping at 3000 hertz to a moderate 
to severe high-frequency sensori-neural hearing loss.  On 
audiological evaluation, pure tone hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz were respectively 
10, 10, 5, 15 and 45 on the right, and 5, 10, 15, 45, and 60 
on the left.  Speech audiometry revealed speech recognition 
ability of 96 percent in his right ear and 98 percent in his 
left ear.  The veteran was diagnosed as having tinnitus and 
sensori neural hearing loss.

At his August 2007 hearing, the veteran testified that when 
he first got out of service he worked in a steel mill, but 
that if he worked around noise he wore earplugs because his 
employer insisted on it, and that subsequently he worked in a 
chemical factory for 29 years and also wore ear protection at 
this job.  He also testified that when he was in Vietnam, he 
was in the 106 Rifle Platoon, which involved practice firing 
weapons for three months before he went to Vietnam, including 
a 106 rifle, that the weapons made a lot of noise, and that 
he was consistently exposed to many other forms of loud 
noises in service.  The veteran furthermore testified that 
prior to going to Vietnam, he was practicing firing weapons 
and had a ringing in his left ear for which he went to the 
hospital, that the doctor told him that it would go away, but 
that ever since then he had had ringing in his ear, which was 
now in both ears.  The veteran also testified that he had had 
a hearing aid for about a year and a half.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for bilateral hearing loss.

First, there is no indication that a hearing loss disability 
was incurred in service.  November 1966 audiology examination 
did not reveal abnormal hearing, with hearing threshold 
levels at 500, 1000, 2000, and 4000 hertz noted to be 
respectively 10, 5, 5, and 0 for one ear, and 5, 5, 5, and 0 
for the other.  On March 1968 separation examination, the 
veteran was noted to have had a normal clinical evaluation of 
the ears, no hearing loss was noted, and whispered voice 
hearing test was noted to be normal for both ears.

There is no evidence of a hearing loss disability in the 
medical record until the June 1974 private audiological 
examination, which indicated a left ear hearing loss 
disability: hearing threshold levels at 500, 1000, 2000, 
3000, and 4000 hertz were respectively 15, 15, 20, 15 and 25 
on the right, and 35, 30, 30, 50, and 70 on the left.  Such 
audiological examination is dated more than six years after 
the veteran's period of service.  The Board notes, moreover, 
that the June 1974 audiological results appear to show an 
abnormally high degree of hearing loss for the veteran, in 
light of the entire medical record.  The March 1979 private 
audiological evaluation indicates improved hearing from the 
time of the June 1974 examination, with hearing threshold 
levels at 500, 1000, 2000, 3000, and 4000 hertz respectively 
10, 5, 0, 15 and 25 on the right, and 5, 5, 5, 25, and 45 on 
the left.  The January 2006 VA audiology examination also 
shows better left ear hearing results than the June 1974 
examination, with pure tone hearing threshold levels at 500, 
1000, 2000, 3000, and 4000 hertz noted to be 5, 10, 15, 45, 
and 60 on the left.

Second, the medical record does not establish a nexus between 
the veteran's period of service and his current hearing loss 
disability.  There is, in short, no medical opinion or other 
competent medical evidence indicating an etiological 
relationship between the veteran's period of service and his 
hearing loss in any way.

The Board recognizes the veteran's assertions that he was 
exposed to noise, including gunfire, in service on a regular 
basis as part of a rifle platoon.  The Board also recognizes, 
as indicated in both the letter written by the veteran and 
the November 1966 service treatment record, that the veteran 
was treated for left ear tinnitus in service and diagnosed as 
having cerumen in both ears.  However, even at the time of 
such in-service treatment, the audiology examination did not 
reveal abnormal hearing, with hearing threshold levels at 
500, 1000, 2000, and 4000 hertz noted to be respectively 10, 
5, 5, and 0 for one ear, and 5, 5, 5, and 0 for the other.  
Also, there is no further evidence in the service treatment 
records of hearing problems, and on March 1968 separation 
examination the veteran was noted to have had a normal 
clinical evaluation of the ears, no hearing loss was noted, 
and whispered voice hearing test was noted to be normal for 
both ears.  Moreover, again, there is no objective medical 
evidence of hearing problems until more than six years after 
the veteran's period of service.

Accordingly, service connection for bilateral hearing loss is 
not warranted.

The Board notes that the only VA audiological examination of 
record is the January 2006 VA examination, which does not 
indicate that the examiner reviewed the claims folder and 
does not contain any opinion regarding the relationship 
between a current hearing loss disability and service.  
However, the Board finds that remand for another VA opinion 
is not required in this case.  The record reflects that the 
veteran has a current hearing loss disability, and that he 
was treated for tinnitus in service and exposed to noise.  
However, the evidence of record does not indicate that the 
veteran's hearing loss is associated with any in-service 
noise exposure or with his treatment for tinnitus in November 
1966.  Again, the Board notes that at the time of his 
tinnitus treatment in November 1966, the veteran's audiogram 
was normal, that on March 1968 separation examination the 
veteran was not noted to have had hearing loss and whispered 
voice hearing test was normal for both ears, and that there 
is no objective medical evidence of a hearing problem until 
more than six years after the veteran's period of service.  
Furthermore, there is no medical evidence of record 
suggesting a nexus between hearing loss and the veteran's 
period of service, nor is there credible evidence of 
continuity of symptomatology.  In this regard, there are no 
complaints of hearing loss indicated in the service treatment 
records after November 1966, including on March 1968 
separation examination, and on June 1974 audiological 
examination the veteran reported that he had never had an 
injury to his ears, that his hearing had last been checked in 
1968 while in the service, and that he had never been to a 
doctor for ear trouble.  Thus, remand for a medical 
examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as medical evidence that his hearing loss 
disability is related to his period of service.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The issues of entitlement to service connection for 
hypertension and entitlement to service connection for 
peripheral neuropathy, both to include as secondary to type 
II diabetes mellitus, must be remanded for the following 
reasons.

With respect to hypertension, the veteran was provided a VA 
examination in January 2006.  The VA examiner at that time 
diagnosed the veteran with hypertension, per veteran, 
diagnosed in the 1960s when he was on active duty.  The 
examiner went on to conclude that it was not likely that the 
condition was secondary to diabetes.  There is no indication 
that the examiner reviewed the claims folder prior to making 
these opinions.

In its August 2006 rating decision and December 2006 
Statement of the Case, the RO denied the veteran's service 
connection claim on the basis that although the examiner 
related the veteran's hypertension to his period of service 
based on the history given by the veteran, the service 
treatment records did not corroborate the veteran's history 
that hypertension was diagnosed or treated in service.  The 
RO also denied the veteran's claim of service connection as 
secondary to diabetes, based on the opinion of the VA 
examiner.  However, the opinion of the VA examiner that the 
veteran's hypertension was not the result of his diabetes 
mellitus appears to be based on the veteran's history that 
hypertension was incurred in service, which the RO found to 
be unsubstantiated by the record.  Moreover, there is no 
indication that the VA examiner reviewed the claims folder 
prior to making these opinions.

As the VA examiner did not have the benefit of a review the 
claims folder and apparently based the opinion regarding the 
relationship between the veteran's diabetes and his 
hypertension on an unsubstantiated history given by the 
veteran, the examination report is not adequate, and the 
matter must be remanded for a new examination and opinion.  
Additionally, the Board notes that the January 2006 VA 
examiner's opinion did not address the question of whether 
the veteran's hypertension was aggravated by his service-
connected diabetes mellitus.  This question must be addressed 
in the new examination report.  See 38 U.S.C.A. § 1110; see 
also 38 C.F.R. § 3.310 (service connection may be established 
for any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progression of the nonservice-connected disease).

With respect to the veteran's claim for peripheral 
neuropathy, on January 2006 VA examination, the veteran was 
noted to have had no neurologic symptoms and was diagnosed as 
having neuropathy, not found at the time.  Furthermore, the 
medical evidence of record indicates no diagnosis of or 
treatment for peripheral neuropathy.  Accordingly, the RO, in 
its August 2006 rating decision and December 2006 Statement 
of the Case, denied the veteran's claim on the basis that the 
record reflected no diagnosed condition of peripheral 
neuropathy.

However, at his August 2007 Board hearing, the veteran 
testified that he had begun receiving VA treatment for 
peripheral neuropathy, including medication, beginning 
December 2006.  The most recent VA medical treatment records 
associated with the claims file are dated in May 2006.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus the instant case must be remanded in order to 
obtain all VA medical treatment records from December 2006 to 
the present.  Furthermore, should such records contain 
competent medical evidence of a current peripheral neuropathy 
disability, the veteran should be afforded a VA examination 
in order to determine whether any such disability has been 
caused or aggravated by the veteran's type II diabetes 
mellitus.


Accordingly, the case is REMANDED for the following action:

1.	Please obtain all VA medical treatment 
records from the VA Medical Center in 
Butler, Pennsylvania from December 2006 
to the present date that pertain to the 
veteran's claims on appeal, and 
associate such records with the claims 
folder.  Any unsuccessful attempts to 
obtain such records should be 
documented and associated with the 
claims folder.

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current hypertension disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
hypertension disorder; (2) whether it 
is at least as likely as not (whether 
there is a 50 percent chance or more) 
that such hypertension is the result of 
the veteran's type II diabetes 
mellitus; (3) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that the 
veteran's type II diabetes mellitus has 
caused an increase in the severity of 
such hypertension beyond the natural 
progression of such hypertension; and 
(4) whether it is at least as likely as 
not (whether there is a 50 percent 
chance or more) that any such 
hypertension was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	If, after obtaining all VA medical 
treatment records from the VA Medical 
Center in Butler, Pennsylvania from 
December 2006 to the present date that 
pertain to the veteran's claims on 
appeal and associating such records 
with the claims folder, such records 
are found to contain competent medical 
evidence of a current peripheral 
neuropathy disability, the RO should 
schedule the veteran for an examination 
by a VA examiner with the appropriate 
expertise in order to determine the 
nature and etiology of any current 
peripheral neuropathy disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
peripheral neuropathy disorder; (2) 
whether it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that such peripheral 
neuropathy is the result of the 
veteran's type II diabetes mellitus; 
(3) whether it is at least as likely as 
not (whether there is a 50 percent 
chance or more) that the veteran's type 
II diabetes mellitus has caused an 
increase in the severity of such 
peripheral neuropathy beyond the 
natural progression of such peripheral 
neuropathy; and (4) whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
any such peripheral neuropathy disorder 
was incurred or permanently aggravated 
during the veteran's period of service, 
or is otherwise etiologically related 
to the veteran's period of service in 
any way.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


